DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, and 21 are objected to because of the following informalities:  Regarding Claim 1, lines 9-10 recite, “initiating at least one action controlling an operation associated with a client device”.  Appropriate correction is required. The claim limitation seems to be missing a word between the terms “action” and “controlling” in order to be grammatically correct. For example the claim feature should recite  “initiating at least one action of controlling an operation associated with a client device”. However this is an example and there could exist other terms to correct the claim limitation. Independent claims 11 and 21 are objected to for the same reasons as claim 1.  

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-6, 11-16, and 21-26, have been considered but are moot in view of the new ground(s) of rejection set forth.

3.	Applicant's arguments filed August 25 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the claim rejections under 35 U.S.C. § 103 on (Pg.’s 10-12 of the remarks), the examiner respectfully disagrees with certain arguments presented by the applicant. 


For example Gould discloses a node associated with the detected trigger (Gould, see Fig. 1A & Fig. 29B i.e., Addressable HA Devices 31a-31n are nodes associated with a detected trigger& Para’s [0154-0155] & [0165-0167] i.e., addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event). 

In regards to the claim feature of the node configured to execute application logic (Gould, see Fig. 29B i.e., HA devices 31a-31n will use application logic such as hardware/software for executing the event such as “turning on the living room lights” as disclosed in Para’s [0165-0167] & Para’s [0075], [0106] i.e., the  addressable HA devices 31a-31n are configured to wirelessly communicate using respective different wireless communication protocols, [0164-0167] i.e., addressable HA devices 31a-31n to implement (i.e., “execute”) the first desired scene & [0195]) for initiating at least one action controlling an operation associated with a client device connected to the mesh network in response to the detected trigger being detected (see Fig. 29B i.e., HA devices 31a-31n will use application logic such as hardware/software for executing the event such as “turning on the living room lights” as disclosed in Para’s [0165-0167] & Para’s [0075], [0106] i.e., the  addressable HA devices 31a-31n are configured to wirelessly communicate using respective different wireless communication protocols, [0164-0167] i.e., addressable HA devices 31a-31n to implement (i.e., “execute”) the first desired scene & [0195]) for initiating at least one action controlling an operation associated with a client device (Gould, see Para’s [0153-0155] i.e., Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room (i.e., “operation”), [0165] i.e., a first desired scene that includes a first trigger action and first responsive event (i.e., “operation”). For example, the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room lights” (i.e., “operation”), [0166] i.e., addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event,  & [0167] i.e., The HA device scene controller 581…upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene) connected to the mesh network in response to the detected trigger being detected, (Gould, see Para’s [0154-0155], [0165] i.e., first trigger obtained…the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room light” (i.e., “action” which will be initiated by the determined addressable HA device 31), [0166] i.e., HA devices 31-31n that are capable of implementing the first desired scene will initiate at least one action such as the defined event of “turn on the living room lights”…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene (i.e., initiating at least one “action”) such as the “event”).

The applicant argues on Pg. 11 of the remarks that the HA operation devices do not operate like a node associated with a detected trigger. However the examiner respectfully disagrees as a respective addressable HA devices 31a-31n which handles or executes detected triggers in the network system may be reasonably interpreted as a “node associated with a detected trigger” (see Para’s [0154-0155] & [0165-0167] i.e., the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event). 

In regards to the applicants argument regarding the claim feature of the node initiating at least one action controlling an operation associated with a client device connected to the mesh network in response to the detected trigger being detected, Gould discloses the Gould, see Para’s [0153-0155] i.e., Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room (i.e., “operation”), [0165] i.e., a first desired scene that includes a first trigger action and first responsive event (i.e., “operation”). For example, the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room lights” (i.e., “operation”), [0166] i.e., addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event,  & [0167] i.e., The HA device scene controller 581…upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene). For example, the addressable devices 31a-31n will initiate at least one action of controlling an operation such as “turning on the living room lights” which may be interpreted as an “operation” associated with the client device. This is because the client device such as the user configures a “first desired scene” that includes a first trigger action and first responsive event (Gould, see Para [0165] i.e., For example, the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room lights”). Therefore the operation of “turning on the living room lights” which is performed by one of the addressable devices 31a-31n (Gould, see Fig. 29B) in response to the detected trigger (Gould, see Para’s [0165-0167]), may be an action of controlling an operation associated with the client device because the action is tied to the  “first desired scene” which is associated with the Gould, see Para’s [0165-0167] i.e., first desired scene that includes a first trigger action and first responsive event…addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event).  

For the reasons explained the teachings of Gould does disclose the claim feature in amended claim 1 of “wherein the node associated with the detected trigger is configured to execute application logic for initiating at least one action controlling an operation associated with a client device connected to the mesh network in response to the detected trigger being detected”. The same reasoning also applies to independent claims 11 and 21 which recite features similar to independent claim 1. The dependent claims remain rejected based at least on their dependence to the independent claims 1 and 11.   

In regards to the applicants argument regarding the claim feature of “wherein the node associated with the detected trigger is remote from the client device”, as recited in amended claims 1, 11, and 21, a new ground(s) of rejection has been set forth for addressing the claim feature. Therefore arguments presented with respect to the claim feature are considered moot.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 6, 11-14, 16, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gould et al. US (2019/0363902) in view of Shim et al. US (2014/0167929), and further in view of Goffin US (2008/0143517).

Regarding Claim 1, Gould discloses a method for distributing trigger-based function execution in a mesh network (see Fig.’s 1A-1B i.e., Home Automation (HA) system 20 & Para’s [0065-0070] i.e., HA system 20 & [0076] i.e., Zigbee controllers 44a-44n using Zigbee communication protocol utilizes a mesh network, [0114] i.e., Each of the addressable devices 31a-31n is configured to wirelessly communicate with the controller via respective radio controllers 44a-44n, & [0164] i.e., HA system including addressable HA devices 31a-31n), the method comprising: detecting, by a processor of a detecting node (see Fig. 29B i.e., HA device scene controller) in the mesh network, a trigger; (see Para [0165] i.e., The HA system 20 also includes an HA device scene controller 581 that obtains from a user, for example, wirelessly, a first desired scene that includes a first trigger action (i.e., “trigger”) and first responsive event. For example, the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room lights”…The HA device scene controller 581 may obtain the first trigger action and the first responsive event from a user-interface device 360 & [0167] i.e., upon occurrence of the first trigger event (i.e., detecting “trigger”))

determining, by the processor of the detecting node (see Fig. 29B i.e., HA device scene controller), whether the detected trigger matches one of a plurality of network events included in a trigger list accessible to the detecting node (see Para’s [0165] i.e., first desired scene that includes a first trigger action and first responsive event, [0166] i.e., The HA device scene controller 581 also presents a first user-selectable list of corresponding ones of the addressable HA devices 31a-31n that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to (i.e., “match” between HA devices, trigger, and event may be determined) or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene)

determining, by the processor of the detecting node (see Fig. 29B i.e., HA device scene controller), whether a node (see Fig. 29B i.e., Addressable HA device 31) associated with the detected trigger is an available node in response to determining the detected trigger matches one of the plurality of network events included in the trigger list, (see Para’s [0165] i.e., first desired scene that includes a first trigger action and first responsive event, [0166] i.e., The HA device scene controller 581 also presents a first user-selectable list of corresponding ones of the addressable HA devices 31a-31n (i.e., “available node”) that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to (i.e., “match” between HA devices, trigger, and event may be determined) or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene).

wherein the node associated with the detected trigger is configured to execute application logic (see Fig. 29B i.e., HA devices 31a-31n will use application logic such as hardware/software for executing the event such as “turning on the living room lights” as disclosed in Para’s [0165-0167] & Para’s [0075], [0106] i.e., the  addressable HA devices 31a-31n are configured to wirelessly communicate using respective different wireless communication protocols, [0164-0167] i.e., addressable HA devices 31a-31n to implement (i.e., “execute”) the first desired scene & [0195]) for initiating at least one action controlling an operation associated with a client device (see Para’s [0153-0155] i.e., Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room (i.e., “operation”), [0165] i.e., a first desired scene that includes a first trigger action and first responsive event (i.e., “operation”). For example, the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room lights” (i.e., “operation”), [0166] i.e., addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event,  & [0167] i.e., The HA device scene controller 581…upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene) connected to the mesh network in response to the detected trigger being detected, (see Para’s [0154-0155], [0165] i.e., first trigger obtained…the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room light” (i.e., “action” which will be initiated by the determined addressable HA device 31), [0166] i.e., HA devices 31-31n that are capable of implementing the first desired scene will initiate at least one action such as the defined event of “turn on the living room lights”…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene (i.e., initiating at least one “action”) such as the “event”).

and transmitting, to the available node, a trigger detection indicator associated with the detected trigger (see Para’s [0165] i.e., HA device scene controller 581 obtains from a user, for example, wirelessly, a first desired scene that includes a first trigger action, [0167] i.e., The HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene. In some embodiments, the HA device scene controller 581 may generate a notification (i.e., “trigger detection indicator” will be sent to the determined HA device 31a-31n) upon occurrence of the trigger event) in response to determining the node associated with the detected trigger is a node other than the detecting node that is available, (see Para’s [0165-0167] i.e., determined HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event is a node other than the detecting node).  

While Gould discloses using a trigger list for determining the node associated with the detected trigger is an available node (see Para’s [0165-0167] i.e., first user-selectable list of corresponding ones of the addressable HA devices 31a-31…that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event), Gould does not 

Shim discloses determining, by a detecting node (see Fig. 7 i.e., Home Gateway 710), whether a detected trigger matches one of a plurality of network events included in a trigger list accessible to the detecting node (see Fig. 7 & Para’s [0012] i.e., The method includes receiving a request message for executing an operation mode (i.e., “detected trigger”) from a control station, reading a control list (i.e., “trigger list”) stored for the operation mode in response to the request message, determining at least one home device associated with the operation mode from among home devices in the home network system and one or more functions (i.e., “network events”) of the at least one home device based on the control list, [0092-0094] i.e., When a user goes out of a home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning off lighting devices of each room, turning off a TV and air conditioner, and turning on a security camera (i.e., “plurality of network events”). Also, when the user comes home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning on lighting devices of a desired room, turning on the TV and the air conditioner, and turning off the security camera (i.e., “plurality of network events”), [0094] i.e., predetermined functions may be a plurality of network events, [0097] i.e., a requested operation mode in response to a request from a remote terminal (i.e., “detected trigger”) & [0098-0100] i.e., the mobile station 734 may transmit a request message for executing an operation mode (i.e., “detected trigger”) corresponding to the tag information to the home gateway 710 (i.e., “detecting node”)…The home gateway 710 may control the home devices 712 and 714 to perform functions (i.e., includes “one of a plurality of network events”) designated for the corresponding operation mode (i.e., “detected trigger”), in response to the request message (i.e., “detected trigger”) & [0105-0106] i.e., The home gateway 710 may read a control list (i.e., “trigger list”)  corresponding (i.e., “matching” the “detected trigger” to “events” in the list will be performed by home gateway 710) to an operation mode requested by the mobile station 734 (i.e., “detected trigger”), and may transmit control commands for executing functions (i.e., “plurality of network events”) designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, & Tables 1-2 which illustrate control lists which matches operation mode (i.e., “detected trigger”) with a plurality of network events included in the trigger list & Para’s [0110-0113] i.e., When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices (i.e., includes performing matching in the control list of detected trigger with the plurality of events), [0115] i.e., The home gateway may control designated home devices 912 and 914 according to a control list for the away home mode, in response to the request from the mobile station 922, [0120], & [0146])

and determining, by the detecting node (see Fig. 7 i.e., Home Gateway 710), whether a node associated with the detected trigger is an available node (see Fig. 7 i.e., available nodes 712 & 714 & Para [0105-0106] i.e., Specifically, the home gateway 710 may store and manage at least one control list including identification information and function information of the home devices 712 and 714 (i.e., “node associated with detected trigger”) designated according to an operation mode that can be requested by the mobile station 734 (i.e., “detected trigger”)…The control list for the away home mode may include identification information of home devices that are to be controlled when the away home mode is executed, and information about functions that are to be executed by the home devices, Para’s [0110-0113], & [0211]), in response to determining the detected trigger matches one of the plurality of network events included in the trigger list, (see Fig. 7 & Para’s [0012] i.e., The method includes receiving a request message for executing an operation mode (i.e., “detected trigger”) from a control station, reading a control list (i.e., “trigger list”) stored for the operation mode in response to the request message, determining at least one home device associated with the operation mode from among home devices in the home network system and one or more functions (i.e., “network events”) of the at least one home device based on the control list, [0092-0094] i.e., When a user goes out of a home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning off lighting devices of each room, turning off a TV and air conditioner, and turning on a security camera (i.e., “plurality of network events”). Also, when the user comes home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning on lighting devices of a desired room, turning on the TV and the air conditioner, and turning off the security camera (i.e., “plurality of network events”), [0094] i.e., predetermined functions may be a plurality of network events, [0097] i.e., a requested operation mode in response to a request from a remote terminal (i.e., “detected trigger”) & [0098-0100] i.e., the mobile station 734 may transmit a request message for executing an operation mode (i.e., “detected trigger”) corresponding to the tag information to the home gateway 710 (i.e., “detecting node”)…The home gateway 710 may control the home devices 712 and 714 to perform functions (i.e., includes “one of a plurality of network events”) designated for the corresponding operation mode (i.e., “detected trigger”), in response to the request message (i.e., “detected trigger”) & [0106] i.e., The home gateway 710 may read a control list (i.e., “trigger list”)  corresponding (i.e., “matching” the “detected trigger” to “events” in the list will be performed by home gateway 710) to an operation mode requested by the mobile station 734 (i.e., “detected trigger”), and may transmit control commands for executing functions (i.e., “plurality of network events”) designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, & Tables 1-2 which illustrate control lists which matches operation mode (i.e., “detected trigger”) with a plurality of network events included in the trigger list & Para’s [0110-0113] i.e., When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices (i.e., includes performing matching in the control list of detected trigger with the plurality of events), [0115] i.e., The home gateway may control designated home devices 912 and 914 (i.e., “available node”) according to a control list for the away home mode, in response to the request from the mobile station 922, [0120], & [0146]). 
(Shim suggests the control list which is used by the home gateway for matching a detected trigger with one of a plurality of network events is used for controlling the home devices determined as available nodes for efficiently executing the events according to the detected trigger (see Para’s [0105-0106] i.e., The home gateway 710 may read a control list corresponding to an operation mode requested by the mobile station 734, and may transmit control commands for executing functions designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, [0110-0113] & [0211])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the detecting node which determines a node associated with the detected trigger is an available node for executing the network event according to a trigger list as disclosed in Gould to be performed in response to determining whether the detected trigger matches one of a plurality of network events included in a trigger list as performed by the home 

The combination of Gould in view of Shim does not disclose the claim feature of wherein the node associated with the detected trigger is remote from the client device. However the claim feature would be rendered obvious in view of Goffin US (2008/0143517).
Goffin discloses wherein a node (see Fig. 1 i.e., lighting controller 125) associated with a detected trigger is remote from a client device (see Fig. 1 i.e., mobile phone 146), (see Fig.’s 1-2 & Para’s [0011], [0024] i.e., The proxy device 144 provides mobile phone 146 and PTSN telephone 150 with the capability to trigger alerts at remote devices (i.e., “node associated with a detected trigger”) by proxy through the connection to home network 112. Proxy device 144 is thus arranged to detect an event, such as the ringing of the mobile phone 146 or PTSN telephone 150, and then generate an alert trigger or control signal that is transmitted over home network 112 to be rendered by one of the networked devices. For example, when mobile phone 146 rings, proxy device 144 sends an alert trigger to lighting controller (i.e., “remote device”) which flashes the lights in the room to signal the ringing to a hearing-impaired user, [0026-0028], [0030] i.e., Alert trigger generator 223 transmits the alert trigger 205 over a network interface 230 to a remote networked device (i.e., “node associated with a detected trigger”), [0032] i.e., select which remote networked device renders the alert, & [0035]). 

(Goffin suggests an electronic device sends an alert trigger to a home lighting controller which instructs the home lighting controller to turn lights on and off in the home to indicate the incoming call which is received from a remote client device in order to alert the user of the occurrence of an event such as an incoming telephone call, (see Para’s [0008], [0024], & [0030])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the node associated with the detected trigger configured to initiate at least one action of controlling an operation associated with a client device as disclosed in Gould in view of Shim to be a remote networked device which is remote from the client device as disclosed in the teachings of Goffin who discloses a node associated with a detected trigger is remote from a client device because the motivation lies in Goffin to effectively alert a user of the occurrence of an event such as an incoming telephone call by sending an alert trigger to a home lighting controller which instructs the home lighting controller to turn lights on and off in the home to indicate the incoming call received from a remote client device. 

Regarding Claim 2, the combination of Gould in view of Shim, and further in view of Goffin discloses the method of claim 1, further comprising: executing, by the processor, application logic for generating the trigger detection indicator (Gould, see Para [0167] i.e., the HA device scene controller 581 may generate (i.e., execute application logic) a notification upon occurrence of the trigger event) in response determining the node associated with the detected trigger is the detecting node, (Gould, see Para’s [0170] i.e., The HA device scene controller 581 also may determine when addressable HA devices 31a-31n at the given location are not capable of implementing the scene (i.e., detecting node becomes the node associated with the trigger). When this is the case, the HA device scene controller 581 presents a purchase offer, for example on the display 354 for an additional addressable HA device (i.e., trigger detection indicator will be generated for additional HA device). The user may purchase the additional addressable HA device by clicking on a hyperlink, for example & [0171] i.e., The HA device scene controller 581 upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. Therefore the HA device scene controller 581 which is the detecting node may be determined to be a node associated with the trigger since it is involved in performing the first responsive event).
 
Regarding Claim 3, the combination of Gould in view of Shim, and further in view of Goffin discloses the method of claim 1, further comprising: downloading, by the processor, application logic associated with the detected trigger (Gould, see Para’s [0139] i.e., When a new addressable device 31a-31n is detected by the home device 32 or the hub device 34, for example, new software for supporting the newly detectable addressable device may be downloaded & [0142]) in response to determining no node Gould, see Para’s [0139] & [0170]  i.e., The HA device scene controller 581 also may determine when addressable HA devices 31a-31n at the given location are not capable of implementing the scene (i.e., detecting node becomes the node associated with the trigger). When this is the case, the HA device scene controller 581 presents a purchase offer, for example on the display 354 for an additional addressable HA device. The user may purchase the additional addressable HA device by clicking on a hyperlink, for example)

and executing, by the processor, the downloaded application logic for generating the trigger detection indicator, (Gould, see Para’s [0139] i.e., When a new addressable device 31a-31n is detected by the home device 32 or the hub device 34, for example, new software for supporting the newly detectable addressable device may be downloaded, [0142], [0167] i.e., notification will be generated for the new addressable device 31a-31n, & [0170])  

Regarding Claim 4, the combination of Gould in view of Shim, and further in view of Goffin discloses the method of claim 3, further comprising: updating, by the processor, the trigger list in response to downloading the application logic, (Gould, see Para’s [0113] i.e., stored HA device signatures are updated, [0125], [0139], [0165-0166] i.e., list of addressable HA devices 31a-31n will be updated, & [0170-0171] i.e., additional addressable HA device used for implementing the scene may be updated in the network system & Shim, see Para [0061] i.e., home gateway may register and store information about the home devices 110 & [0078] i.e., home gateway may register information about home devices installed and may control and manage the registered home devices. For example, if a home device is newly installed, then the home gateway 400 may collect and store information about the home device, for example, an identifier, capacity, and state information of the home device & Para [0105]. It would be obvious to one of ordinary skill in the for the trigger list disclosed in Gould to be updated for additional HA devices based on the teachings of Shim who discloses a home gateway updating device information of a newly installed home device which is included in a trigger list).  
Regarding Claim 6, the combination of Gould in view of Shim, and further in view of Goffin discloses the method of claim 1, further comprising: synchronizing, by the processor with other nodes in the mesh network, one or more updates to the trigger list, (Gould, see Para’s [0089] i.e., The cloud message queue controller 521 and the home device message queue controller 511 synchronize device configurations, device capabilities, and device states for the addressable HA devices 31a-31n. The cloud message queue controller 521 exchanges messages with the local message queue controller 511 relating to the addressable HA devices, for example, for communication with the addressable devices 31a-31n and for synchronization, [0090] i.e., A local client device 36a or remote device includes a local client device controller 361a and local client device memory 362a coupled thereto for storing the device configurations, device capabilities, and device states for the addressable HA devices 31a-31n upon synchronization with the local message queue controller 511, [0091-0093], [0113], [0125] i.e., update the stored HA device signatures, [0139] i.e., new addressable device 31a-31n will be updated, [0165-0166] i.e., list of addressable HA devices 31a-31n will be updated, & [0170-0171] i.e., additional addressable HA device used for implementing the scene may be updated in the network system).  

Regarding Claim 11, Gould discloses a computing device (see Fig. 29B i.e., HA device scene controller) connected to other devices in a mesh network (see Fig.’s 1A-1B i.e., Home Automation (HA) system 20 & Para’s [0065-0070] i.e., HA system 20 & [0076] i.e., Zigbee controllers 44a-44n using Zigbee communication protocol utilizes a mesh network, [0114] i.e., Each of the addressable devices 31a-31n is configured to wirelessly communicate with the controller via respective radio controllers 44a-44n, & [0164] i.e., HA system including addressable HA devices 31a-31n), comprising: a transceiver (see Para [0165] i.e., controller 581 communicates wirelessly will include a transceiver); and a processor coupled to the transceiver (see Fig. 29B i.e., HA device scene controller will include processor coupled to transceiver), wherein the processor (see Fig. 29B i.e., HA device scene controller)  is configured with processor-executable instructions to perform operations for distributing trigger-based function execution from the computing device, the operations comprising: detecting a trigger; (see Para [0165] i.e., The HA system 20 also includes an HA device scene controller 581 that obtains from a user, for example, wirelessly, a first desired scene that includes a first trigger action (i.e., “trigger”) and first responsive event. For example, the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room lights”…The HA device scene controller 581 may obtain the first trigger action and the first responsive event from a user-interface device 360 & [0167] i.e., upon occurrence of the first trigger event (i.e., detecting “trigger”))

Determining whether the detected trigger matches one of a plurality of network events included in a trigger list accessible to the computing device (see Para’s [0165] i.e., first desired scene that includes a first trigger action and first responsive event, [0166] i.e., The HA device scene controller 581 also presents a first user-selectable list of corresponding ones of the addressable HA devices 31a-31n that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to (i.e., “match” between HA devices, trigger, and event may be determined) or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene)

Determining  whether a node (see Fig. 29B i.e., Addressable HA device 31) associated with the detected trigger is an available node in response to determining the detected trigger matches one of the plurality of network events included in the trigger list, (see Para’s [0165] i.e., first desired scene that includes a first trigger action and first responsive event, [0166] i.e., The HA device scene controller 581 also presents a first user-selectable list of corresponding ones of the addressable HA devices 31a-31n (i.e., “available node”) that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to (i.e., “match” between HA devices, trigger, and event may be determined) or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene).

wherein the node associated with the detected trigger is configured to execute application logic (see Fig. 29B i.e., HA devices 31a-31n will use application logic such as hardware/software for executing the event such as “turning on the living room lights” as disclosed in Para’s [0165-0167] & Para’s [0075], [0106] i.e., the  addressable HA devices 31a-31n are configured to wirelessly communicate using respective different wireless communication protocols, [0164-0167] i.e., addressable HA devices 31a-31n to implement (i.e., “execute”) the first desired scene & [0195]) for initiating at least one action controlling an operation associated with a client device (see Para’s [0153-0155] i.e., Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room (i.e., “operation”), [0165] i.e., a first desired scene that includes a first trigger action and first responsive event (i.e., “operation”). For example, the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room lights” (i.e., “operation”), [0166] i.e., addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event,  & [0167] i.e., The HA device scene controller 581…upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene)) connected to the mesh network in response to the detected trigger being detected, (see Para’s [0154-0155], [0165] i.e., first trigger obtained…the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room light” (i.e., “action” which will be initiated by the determined addressable HA device 31), [0166] i.e., HA devices 31-31n that are capable of implementing the first desired scene will initiate at least one action such as the defined event of “turn on the living room lights”…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene (i.e., initiating at least one “action”) such as the “event”).

and transmitting, using the transceiver to the available node, a trigger detection indicator associated with the detected trigger (see Para’s [0165] i.e., HA device scene controller 581 obtains from a user, for example, wirelessly, a first desired scene that includes a first trigger action, [0167] i.e., The HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene. In some embodiments, the HA device scene controller 581 may generate a notification (i.e., “trigger detection indicator” will be sent to the determined HA device 31a-31n) upon occurrence of the trigger event) in response to determining the node associated with the detected trigger is a node other than the computing device that is available, (see Para’s [0165-0167] i.e., determined HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event is a node other than the detecting node).  

While Gould discloses using a trigger list for determining the node associated with the detected trigger is an available node (see Para’s [0165-0167] i.e., first user-selectable list of corresponding ones of the addressable HA devices 31a-31…that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event), Gould does not disclose the claim limitations of determining whether the detected trigger matches one of 

Shim discloses determining, by a detecting node (see Fig. 7 i.e., Home Gateway 710), whether a detected trigger matches one of a plurality of network events included in a trigger list accessible to the detecting node (see Fig. 7 & Para’s [0012] i.e., The method includes receiving a request message for executing an operation mode (i.e., “detected trigger”) from a control station, reading a control list (i.e., “trigger list”) stored for the operation mode in response to the request message, determining at least one home device associated with the operation mode from among home devices in the home network system and one or more functions (i.e., “network events”) of the at least one home device based on the control list, [0092-0094] i.e., When a user goes out of a home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning off lighting devices of each room, turning off a TV and air conditioner, and turning on a security camera (i.e., “plurality of network events”). Also, when the user comes home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning on lighting devices of a desired room, turning on the TV and the air conditioner, and turning off the security camera (i.e., “plurality of network events”), [0094] i.e., predetermined functions may be a plurality of network events, [0097] i.e., a requested operation mode in response to a request from a remote terminal (i.e., “detected trigger”) & [0098-0100] i.e., the mobile station 734 may transmit a request message for executing an operation mode (i.e., “detected trigger”) corresponding to the tag information to the home gateway 710 (i.e., “detecting node”)…The home gateway 710 may control the home devices 712 and 714 to perform functions (i.e., includes “one of a plurality of network events”) designated for the corresponding operation mode (i.e., “detected trigger”), in response to the request message (i.e., “detected trigger”) & [0105-0106] i.e., The home gateway 710 may read a control list (i.e., “trigger list”)  corresponding (i.e., “matching” the “detected trigger” to “events” in the list will be performed by home gateway 710) to an operation mode requested by the mobile station 734 (i.e., “detected trigger”), and may transmit control commands for executing functions (i.e., “plurality of network events”) designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, & Tables 1-2 which illustrate control lists which matches operation mode (i.e., “detected trigger”) with a plurality of network events included in the trigger list & Para’s [0110-0113] i.e., When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices (i.e., includes performing matching in the control list of detected trigger with the plurality of events), [0115] i.e., The home gateway may control designated home devices 912 and 914 according to a control list for the away home mode, in response to the request from the mobile station 922, [0120], & [0146])

and determining, by the detecting node (see Fig. 7 i.e., Home Gateway 710), whether a node associated with the detected trigger is an available node (see Fig. 7 i.e., available nodes 712 & 714 & Para [0105-0106] i.e., Specifically, the home gateway 710 may store and manage at least one control list including identification information and function information of the home devices 712 and 714 (i.e., “node associated with detected trigger”) designated according to an operation mode that can be requested by the mobile station 734 (i.e., “detected trigger”)…The control list for the away home mode may include identification information of home devices that are to be controlled when the away home mode is executed, and information about functions that are to be executed by the home devices, Para’s [0110-0113], & [0211]), in response to determining the detected trigger matches one of the plurality of network events included in the trigger list, (see Fig. 7 & Para’s [0012] i.e., The method includes receiving a request message for executing an operation mode (i.e., “detected trigger”) from a control station, reading a control list (i.e., “trigger list”) stored for the operation mode in response to the request message, determining at least one home device associated with the operation mode from among home devices in the home network system and one or more functions (i.e., “network events”) of the at least one home device based on the control list, [0092-0094] i.e., When a user goes out of a home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning off lighting devices of each room, turning off a TV and air conditioner, and turning on a security camera (i.e., “plurality of network events”). Also, when the user comes home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning on lighting devices of a desired room, turning on the TV and the air conditioner, and turning off the security camera (i.e., “plurality of network events”), [0094] i.e., predetermined functions may be a plurality of network events, [0097] i.e., a requested operation mode in response to a request from a remote terminal (i.e., “detected trigger”) & [0098-0100] i.e., the mobile station 734 may transmit a request message for executing an operation mode (i.e., “detected trigger”) corresponding to the tag information to the home gateway 710 (i.e., “detecting node”)…The home gateway 710 may control the home devices 712 and 714 to perform functions (i.e., includes “one of a plurality of network events”) designated for the corresponding operation mode (i.e., “detected trigger”), in response to the request message (i.e., “detected trigger”) & [0106] i.e., The home gateway 710 may read a control list (i.e., “trigger list”)  corresponding (i.e., “matching” the “detected trigger” to “events” in the list will be performed by home gateway 710) to an operation mode requested by the mobile station 734 (i.e., “detected trigger”), and may transmit control commands for executing functions (i.e., “plurality of network events”) designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, & Tables 1-2 which illustrate control lists which matches operation mode (i.e., “detected trigger”) with a plurality of network events included in the trigger list & Para’s [0110-0113] i.e., When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices (i.e., includes performing matching in the control list of detected trigger with the plurality of events), [0115] i.e., The home gateway may control designated home devices 912 and 914 (i.e., “available node”) according to a control list for the away home mode, in response to the request from the mobile station 922, [0120], & [0146]). 

(Shim suggests the control list which is used by the home gateway for matching a detected trigger with one of a plurality of network events is used for controlling the home devices determined as available nodes for efficiently executing the events according to the detected trigger (see Para’s [0105-0106] i.e., The home gateway 710 may read a control list corresponding to an operation mode requested by the mobile station 734, and may transmit control commands for executing functions designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, [0110-0113] & [0211])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the detecting node which determines a node associated with the detected trigger is an available node for executing the network event according to a trigger list as disclosed in Gould to be performed in response to determining whether the detected trigger matches one of a plurality of network events included in a trigger list as performed by the home 

The combination of Gould in view of Shim does not disclose the claim feature of wherein the node associated with the detected trigger is remote from the client device. However the claim feature would be rendered obvious in view of Goffin US (2008/0143517).
Goffin discloses wherein a node (see Fig. 1 i.e., lighting controller 125) associated with a detected trigger is remote from a client device (see Fig. 1 i.e., mobile phone 146), (see Fig.’s 1-2 & Para’s [0011], [0024] i.e., The proxy device 144 provides mobile phone 146 and PTSN telephone 150 with the capability to trigger alerts at remote devices (i.e., “node associated with a detected trigger”) by proxy through the connection to home network 112. Proxy device 144 is thus arranged to detect an event, such as the ringing of the mobile phone 146 or PTSN telephone 150, and then generate an alert trigger or control signal that is transmitted over home network 112 to be rendered by one of the networked devices. For example, when mobile phone 146 rings, proxy device 144 sends an alert trigger to lighting controller (i.e., “remote device”) which flashes the lights in the room to signal the ringing to a hearing-impaired user, [0026-0028], [0030] i.e., Alert trigger generator 223 transmits the alert trigger 205 over a network interface 230 to a remote networked device (i.e., “node associated with a detected trigger”), [0032] i.e., select which remote networked device renders the alert, & [0035]). 

(Goffin suggests an electronic device sends an alert trigger to a home lighting controller which instructs the home lighting controller to turn lights on and off in the home to indicate the incoming call which is received from a remote client device in order to alert the user of the occurrence of an event such as an incoming telephone call, (see Para’s [0008], [0024], & [0030])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the node associated with the detected trigger configured to initiate at least one action of controlling an operation associated with a client device as disclosed in Gould in view of Shim to be a remote networked device which is remote from the client device as disclosed in the teachings of Goffin who discloses a node associated with a detected trigger is remote from a client device because the motivation lies in Goffin to effectively alert a user of the occurrence of an event such as an incoming telephone call by sending an alert trigger to a home lighting controller which instructs the home lighting controller to turn lights on and off in the home to indicate the incoming call received from a remote client device. 

Regarding Claim 12,  the combination of Gould in view of Shim, and further in view of Goffin discloses the computing device of claim 11, wherein the processor is configured with processor-executable instructions to perform operations further comprising: Gould, see Para [0167] i.e., the HA device scene controller 581 may generate (i.e., execute application logic) a notification upon occurrence of the trigger event)  in response determining the node associated with the detected trigger is the computing device,  (Gould, see Para’s [0170] i.e., The HA device scene controller 581 also may determine when addressable HA devices 31a-31n at the given location are not capable of implementing the scene (i.e., detecting node becomes the node associated with the trigger). When this is the case, the HA device scene controller 581 presents a purchase offer, for example on the display 354 for an additional addressable HA device (i.e., trigger detection indicator will be generated for additional HA device). The user may purchase the additional addressable HA device by clicking on a hyperlink, for example & [0171] i.e., The HA device scene controller 581 upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. Therefore the HA device scene controller 581 which is the detecting node may be determined to be a node associated with the trigger since it is involved in performing the first responsive event).

Regarding Claim 13, the combination of Gould in view of Shim, and further in view of Goffin discloses the computing device of claim 11, wherein the processor is configured with processor-executable instructions to perform operations further comprising: downloading, by the processor, application logic associated with the detected trigger (Gould, see Para’s [0139] i.e., When a new addressable device 31a-31n is detected by the home device 32 or the hub device 34, for example, new software for supporting the newly detectable addressable device may be downloaded & [0142]) in response to determining no node is associated with the detected trigger or the node associated with the detected trigger is not available; (Gould, see Para’s [0139] & [0170]  i.e., The HA device scene controller 581 also may determine when addressable HA devices 31a-31n at the given location are not capable of implementing the scene (i.e., detecting node becomes the node associated with the trigger). When this is the case, the HA device scene controller 581 presents a purchase offer, for example on the display 354 for an additional addressable HA device. The user may purchase the additional addressable HA device by clicking on a hyperlink, for example)

and executing, by the processor, the downloaded application logic for generating the trigger detection indicator, (Gould, see Para’s [0139] i.e., When a new addressable device 31a-31n is detected by the home device 32 or the hub device 34, for example, new software for supporting the newly detectable addressable device may be downloaded, [0142], [0167] i.e., notification will be generated for the new addressable device 31a-31n, & [0170]).  

Regarding Claim 14, the combination of Gould in view of Shim, and further in view of Goffin discloses the computing device of claim 13, wherein the processor is configured with processor-executable instructions to perform operations further comprising: updating the trigger list in response to downloading the application logic. (Gould, see Para’s [0113] i.e., stored HA device signatures are updated, [0125], [0139], [0165-0166] i.e., list of addressable HA devices 31a-31n will be updated, & [0170-0171] i.e., additional addressable HA device used for implementing the scene may be updated in the network system & Shim, see Para [0061] i.e., home gateway may register and store information about the home devices 110 & [0078] i.e., home gateway may register information about home devices installed and may control and manage the registered home devices. For example, if a home device is newly installed, then the home gateway 400 may collect and store information about the home device, for example, an identifier, capacity, and state information of the home device & Para [0105]. It would be obvious to one of ordinary skill in the for the trigger list disclosed in Gould to be updated for additional HA devices based on the teachings of Shim who discloses a home gateway updating device information of a newly installed home device which is included in a trigger list).  
 
Regarding Claim 16, the combination Gould in view of Shim, and further in view of Goffin discloses the computing device of claim 11, wherein the processor is configured with processor-executable instructions to perform operations further comprising: synchronizing, with other nodes in the mesh network, one or more updates to the trigger list,  (Gould, see Para’s [0089] i.e., The cloud message queue controller 521 and the home device message queue controller 511 synchronize device configurations, device capabilities, and device states for the addressable HA devices 31a-31n. The cloud message queue controller 521 exchanges messages with the local message queue controller 511 relating to the addressable HA devices, for example, for communication with the addressable devices 31a-31n and for synchronization, [0090] i.e., A local client device 36a or remote device includes a local client device controller 361a and local client device memory 362a coupled thereto for storing the device configurations, device capabilities, and device states for the addressable HA devices 31a-31n upon synchronization with the local message queue controller 511, [0091-0093], [0113], [0125] i.e., update the stored HA device signatures, [0139] i.e., new addressable device 31a-31n will be updated, [0165-0166] i.e., list of addressable HA devices 31a-31n will be updated, & [0170-0171] i.e., additional addressable HA device used for implementing the scene may be updated in the network system).  

Regarding Claim 21, Gould discloses a non-transitory processor-readable storage medium (see Para [0012] i.e., non-transitory computer readable medium & [0197]) having stored thereon processor-executable instructions (see Para [0012] i.e., computer executable instructions & [0197]) configured to cause a processor (see Fig. 29B i.e., HA device scene controller)  to perform operations for distributing trigger-based function execution from a detecting node (see Fig. 29B i.e., HA device scene controller) in a mesh network (see Fig.’s 1A-1B i.e., Home Automation (HA) system 20 & Para’s [0065-0070] i.e., HA system 20 & [0076] i.e., Zigbee controllers 44a-44n using Zigbee communication protocol utilizes a mesh network, [0114] i.e., Each of the addressable devices 31a-31n is configured to wirelessly communicate with the controller via respective radio controllers 44a-44n, & [0164] i.e., HA system including addressable HA devices 31a-31n), the operations comprising: detecting a trigger; (see Para [0165] i.e., The HA system 20 also includes an HA device scene controller 581 that obtains from a user, for example, wirelessly, a first desired scene that includes a first trigger action (i.e., “trigger”) and first responsive event. For example, the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room lights”…The HA device scene controller 581 may obtain the first trigger action and the first responsive event from a user-interface device 360 & [0167] i.e., upon occurrence of the first trigger event (i.e., detecting “trigger”))

Determining whether the detected trigger matches one of a plurality of network events included in a trigger list accessible to the detecting node (see Para’s [0165] i.e., first desired scene that includes a first trigger action and first responsive event, [0166] i.e., The HA device scene controller 581 also presents a first user-selectable list of corresponding ones of the addressable HA devices 31a-31n that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to (i.e., “match” between HA devices, trigger, and event may be determined) or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene)

see Fig. 29B i.e., Addressable HA device 31) associated with the detected trigger is an available node in response to determining the detected trigger matches one of the plurality of network events included in the trigger list, (see Para’s [0165] i.e., first desired scene that includes a first trigger action and first responsive event, [0166] i.e., The HA device scene controller 581 also presents a first user-selectable list of corresponding ones of the addressable HA devices 31a-31n (i.e., “available node”) that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to (i.e., “match” between HA devices, trigger, and event may be determined) or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene).

wherein the node associated with the detected trigger is configured to execute application logic (see Fig. 29B i.e., HA devices 31a-31n will use application logic such as hardware/software for executing the event such as “turning on the living room lights” as disclosed in Para’s [0165-0167] & Para’s [0075], [0106] i.e., the  addressable HA devices 31a-31n are configured to wirelessly communicate using respective different wireless communication protocols, [0164-0167] i.e., addressable HA devices 31a-31n to implement (i.e., “execute”) the first desired scene & [0195]) for initiating at least one action controlling an operation associated with a client device (see Para’s [0153-0155] i.e., Based upon the triggers, the user defined components turn the TV on to a given channel, dim the lights in the TV room (i.e., “operation”), [0165] i.e., a first desired scene that includes a first trigger action and first responsive event (i.e., “operation”). For example, the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room lights” (i.e., “operation”), [0166] i.e., addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event,  & [0167] i.e., The HA device scene controller 581…upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene)) connected to the mesh network in response to the detected trigger being detected, (see Para’s [0154-0155], [0165] i.e., first trigger obtained…the first trigger may be “when I arrive home” and the first responsive event may be “turn on the living room light” (i.e., “action” which will be initiated by the determined addressable HA device 31), [0166] i.e., HA devices 31-31n that are capable of implementing the first desired scene will initiate at least one action such as the defined event of “turn on the living room lights”…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event & [0167] i.e., The HA device scene controller 581 also determines the first user-selected ones of the addressable HA devices 31a-31n, and upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. The first desired scene may be executed wirelessly, for example, the HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene (i.e., initiating at least one “action”) such as the “event”).

and transmitting to the available node a trigger detection indicator associated with the detected trigger (see Para’s [0165] i.e., HA device scene controller 581 obtains from a user, for example, wirelessly, a first desired scene that includes a first trigger action, [0167] i.e., The HA device scene controller 581 may be communicate wirelessly with the addressable HA devices 31a-31n to implement the first desired scene. In some embodiments, the HA device scene controller 581 may generate a notification (i.e., “trigger detection indicator” will be sent to the determined HA device 31a-31n) upon occurrence of the trigger event) in response to determining the node associated with the detected trigger is a node other than the detecting node that is available, (see Para’s [0165-0167] i.e., determined HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event is a node other than the detecting node).  

While Gould discloses using a trigger list for determining the node associated with the detected trigger is an available node (see Para’s [0165-0167] i.e., first user-selectable list of corresponding ones of the addressable HA devices 31a-31…that are capable of implementing the first desired scene…In other words, the HA device scene controller 581 presents addressable HA devices 31a-31n that correspond to or will execute the first trigger action and the first responsive event), Gould does not disclose the claim limitations of determining whether the detected trigger matches one of a plurality of network events included in the trigger list and determining whether the node associated with the detected trigger is an available node in response to determining the detected trigger matches one of the plurality of network events included in the trigger list. However the claim limitations would be rendered obvious in view of Shim et al. US (2014/0167929). 

Shim discloses determining, by a detecting node (see Fig. 7 i.e., Home Gateway 710), whether a detected trigger matches one of a plurality of network events included in a trigger list accessible to the detecting node (see Fig. 7 & Para’s [0012] i.e., The method includes receiving a request message for executing an operation mode (i.e., “detected trigger”) from a control station, reading a control list (i.e., “trigger list”) stored for the operation mode in response to the request message, determining at least one home device associated with the operation mode from among home devices in the home network system and one or more functions (i.e., “network events”) of the at least one home device based on the control list, [0092-0094] i.e., When a user goes out of a home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning off lighting devices of each room, turning off a TV and air conditioner, and turning on a security camera (i.e., “plurality of network events”). Also, when the user comes home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning on lighting devices of a desired room, turning on the TV and the air conditioner, and turning off the security camera (i.e., “plurality of network events”), [0094] i.e., predetermined functions may be a plurality of network events, [0097] i.e., a requested operation mode in response to a request from a remote terminal (i.e., “detected trigger”) & [0098-0100] i.e., the mobile station 734 may transmit a request message for executing an operation mode (i.e., “detected trigger”) corresponding to the tag information to the home gateway 710 (i.e., “detecting node”)…The home gateway 710 may control the home devices 712 and 714 to perform functions (i.e., includes “one of a plurality of network events”) designated for the corresponding operation mode (i.e., “detected trigger”), in response to the request message (i.e., “detected trigger”) & [0105-0106] i.e., The home gateway 710 may read a control list (i.e., “trigger list”)  corresponding (i.e., “matching” the “detected trigger” to “events” in the list will be performed by home gateway 710) to an operation mode requested by the mobile station 734 (i.e., “detected trigger”), and may transmit control commands for executing functions (i.e., “plurality of network events”) designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, & Tables 1-2 which illustrate control lists which matches operation mode (i.e., “detected trigger”) with a plurality of network events included in the trigger list & Para’s [0110-0113] i.e., When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices (i.e., includes performing matching in the control list of detected trigger with the plurality of events), [0115] i.e., The home gateway may control designated home devices 912 and 914 according to a control list for the away home mode, in response to the request from the mobile station 922, [0120], & [0146])

and determining, by the detecting node (see Fig. 7 i.e., Home Gateway 710), whether a node associated with the detected trigger is an available node (see Fig. 7 i.e., available nodes 712 & 714 & Para [0105-0106] i.e., Specifically, the home gateway 710 may store and manage at least one control list including identification information and function information of the home devices 712 and 714 (i.e., “node associated with detected trigger”) designated according to an operation mode that can be requested by the mobile station 734 (i.e., “detected trigger”)…The control list for the away home mode may include identification information of home devices that are to be controlled when the away home mode is executed, and information about functions that are to be executed by the home devices, Para’s [0110-0113], & [0211]), in response to determining the detected trigger matches one of the plurality of network events included in the trigger list, (see Fig. 7 & Para’s [0012] i.e., The method includes receiving a request message for executing an operation mode (i.e., “detected trigger”) from a control station, reading a control list (i.e., “trigger list”) stored for the operation mode in response to the request message, determining at least one home device associated with the operation mode from among home devices in the home network system and one or more functions (i.e., “network events”) of the at least one home device based on the control list, [0092-0094] i.e., When a user goes out of a home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning off lighting devices of each room, turning off a TV and air conditioner, and turning on a security camera (i.e., “plurality of network events”). Also, when the user comes home (i.e., “trigger”), the user must perform a plurality of behaviors, such as turning on lighting devices of a desired room, turning on the TV and the air conditioner, and turning off the security camera (i.e., “plurality of network events”), [0094] i.e., predetermined functions may be a plurality of network events, [0097] i.e., a requested operation mode in response to a request from a remote terminal (i.e., “detected trigger”) & [0098-0100] i.e., the mobile station 734 may transmit a request message for executing an operation mode (i.e., “detected trigger”) corresponding to the tag information to the home gateway 710 (i.e., “detecting node”)…The home gateway 710 may control the home devices 712 and 714 to perform functions (i.e., includes “one of a plurality of network events”) designated for the corresponding operation mode (i.e., “detected trigger”), in response to the request message (i.e., “detected trigger”) & [0106] i.e., The home gateway 710 may read a control list (i.e., “trigger list”)  corresponding (i.e., “matching” the “detected trigger” to “events” in the list will be performed by home gateway 710) to an operation mode requested by the mobile station 734 (i.e., “detected trigger”), and may transmit control commands for executing functions (i.e., “plurality of network events”) designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, & Tables 1-2 which illustrate control lists which matches operation mode (i.e., “detected trigger”) with a plurality of network events included in the trigger list & Para’s [0110-0113] i.e., When a request for executing the coming home mode is received from a mobile station 734 registered as a user 1, then the home gateway 710 may turn on a TV, an audio, and an air conditioner, may fully open the curtains at a bedroom and a living room, may turn on designated lighting devices at the living room and the bedroom, and may turn off all security devices (i.e., includes performing matching in the control list of detected trigger with the plurality of events), [0115] i.e., The home gateway may control designated home devices 912 and 914 (i.e., “available node”) according to a control list for the away home mode, in response to the request from the mobile station 922, [0120], & [0146]). 

(Shim suggests the control list which is used by the home gateway for matching a detected trigger with one of a plurality of network events is used for controlling the home devices determined as available nodes for efficiently executing the events according to the detected trigger (see Para’s [0105-0106] i.e., The home gateway 710 may read a control list corresponding to an operation mode requested by the mobile station 734, and may transmit control commands for executing functions designated by the corresponding control list to designated home devices 712 and 714, e.g., smart appliances and lighting devices, respectively, [0110-0113] & [0211])).  



The combination of Gould in view of Shim does not disclose the claim feature of wherein the node associated with the detected trigger is remote from the client device. However the claim feature would be rendered obvious in view of Goffin US (2008/0143517).

Goffin discloses wherein a node (see Fig. 1 i.e., lighting controller 125) associated with a detected trigger is remote from a client device (see Fig. 1 i.e., mobile phone 146), (see Fig.’s 1-2 & Para’s [0011], [0024] i.e., The proxy device 144 provides mobile phone 146 and PTSN telephone 150 with the capability to trigger alerts at remote devices (i.e., “node associated with a detected trigger”) by proxy through the connection to home network 112. Proxy device 144 is thus arranged to detect an event, such as the ringing of the mobile phone 146 or PTSN telephone 150, and then generate an alert trigger or control signal that is transmitted over home network 112 to be rendered by one of the networked devices. For example, when mobile phone 146 rings, proxy device 144 sends an alert trigger to lighting controller (i.e., “remote device”) which flashes the lights in the room to signal the ringing to a hearing-impaired user, [0026-0028], [0030] i.e., Alert trigger generator 223 transmits the alert trigger 205 over a network interface 230 to a remote networked device (i.e., “node associated with a detected trigger”), [0032] i.e., select which remote networked device renders the alert, & [0035]). 

(Goffin suggests an electronic device sends an alert trigger to a home lighting controller which instructs the home lighting controller to turn lights on and off in the home to indicate the incoming call which is received from a remote client device in order to alert the user of the occurrence of an event such as an incoming telephone call, (see Para’s [0008], [0024], & [0030])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the node associated with the detected trigger configured to initiate at least one action of controlling an operation associated with a client device as disclosed in Gould in view of Shim to be a remote networked device which is remote from the client device as disclosed in the teachings of Goffin who discloses a node associated with a detected trigger is remote from a client device because the motivation lies in Goffin to effectively alert a user of the occurrence of an event such as an incoming telephone call by sending an alert trigger to a home lighting controller which instructs the home lighting controller to 

Regarding Claim 22, the combination of Gould in view of Shim, and further in view of Goffin discloses the non-transitory processor-readable storage medium of claim 21, wherein the processor is configured with processor-executable instructions to perform operations further comprising: executing application logic for generating the trigger detection indicator (Gould, see Para [0167] i.e., the HA device scene controller 581 may generate (i.e., execute application logic) a notification upon occurrence of the trigger event) in response determining the node associated with the detected trigger is the detecting node, (Gould, see Para’s [0170] i.e., The HA device scene controller 581 also may determine when addressable HA devices 31a-31n at the given location are not capable of implementing the scene (i.e., detecting node becomes the node associated with the trigger). When this is the case, the HA device scene controller 581 presents a purchase offer, for example on the display 354 for an additional addressable HA device (i.e., trigger detection indicator will be generated for additional HA device). The user may purchase the additional addressable HA device by clicking on a hyperlink, for example & [0171] i.e., The HA device scene controller 581 upon occurrence of the first trigger event, performs the first responsive event using the first user-selected addressable HA devices to thereby implement the first desired scene. Therefore the HA device scene controller 581 which is the detecting node may be determined to be a node associated with the trigger since it is involved in performing the first responsive event).

Regarding Claim 23, the combination of Gould in view of Shim, and further in view of Goffin discloses the non-transitory processor-readable storage medium of claim 21, wherein the stored processor-executable instructions are configured to cause the processor to perform operations further comprising: downloading application logic associated with the detected trigger (Gould, see Para’s [0139] i.e., When a new addressable device 31a-31n is detected by the home device 32 or the hub device 34, for example, new software for supporting the newly detectable addressable device may be downloaded & [0142]) in response to determining no node is associated with the detected trigger or the node associated with the detected trigger is not available, (Gould, see Para’s [0139] & [0170]  i.e., The HA device scene controller 581 also may determine when addressable HA devices 31a-31n at the given location are not capable of implementing the scene. When this is the case, the HA device scene controller 581 presents a purchase offer, for example on the display 354 for an additional addressable HA device. The user may purchase the additional addressable HA device by clicking on a hyperlink, for example)

and executing the downloaded application logic for generating the trigger detection indicator, (Gould, see Para’s [0139] i.e., When a new addressable device 31a-31n is detected by the home device 32 or the hub device 34, for example, new software for supporting the newly detectable addressable device may be downloaded, [0142], [0167] i.e., notification will be generated for the new addressable device 31a-31n, & [0170])  

Regarding Claim 24, the combination of Gould in view of Shim, and further in view of Goffin discloses the non-transitory processor-readable storage medium of claim 23, wherein the stored processor-executable instructions are configured to cause the processor to perform operations further comprising: updating the trigger list in response to downloading the application logic.  Gould, see Para’s [0113] i.e., stored HA device signatures are updated, [0125], [0139], [0165-0166] i.e., list of addressable HA devices 31a-31n will be updated, & [0170-0171] i.e., additional addressable HA device used for implementing the scene may be updated in the network system & Shim, see Para [0061] i.e., home gateway may register and store information about the home devices 110 & [0078] i.e., home gateway may register information about home devices installed and may control and manage the registered home devices. For example, if a home device is newly installed, then the home gateway 400 may collect and store information about the home device, for example, an identifier, capacity, and state information of the home device & Para [0105]. It would be obvious to one of ordinary skill in the for the trigger list disclosed in Gould to be updated for additional HA devices based on the teachings of Shim who discloses a home gateway updating device information of a newly installed home device which is included in a trigger list).  

Regarding Claim 26, the combination of Gould in view of Shim, and further in view of Goffin discloses the non-transitory processor-readable storage medium of claim 21, wherein the stored processor-executable instructions are configured to cause the Gould, see Para’s [0089] i.e., The cloud message queue controller 521 and the home device message queue controller 511 synchronize device configurations, device capabilities, and device states for the addressable HA devices 31a-31n. The cloud message queue controller 521 exchanges messages with the local message queue controller 511 relating to the addressable HA devices, for example, for communication with the addressable devices 31a-31n and for synchronization, [0090] i.e., A local client device 36a or remote device includes a local client device controller 361a and local client device memory 362a coupled thereto for storing the device configurations, device capabilities, and device states for the addressable HA devices 31a-31n upon synchronization with the local message queue controller 511, [0091-0093], [0113], [0125] i.e., update the stored HA device signatures, [0139] i.e., new addressable device 31a-31n will be updated, [0165-0166] i.e., list of addressable HA devices 31a-31n will be updated, & [0170-0171] i.e., additional addressable HA device used for implementing the scene may be updated in the network system).  

5.	Claims 5, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gould et al. US (2019/0363902) in view of Shim et al. US (2014/0167929), and further in view of Goffin US (2008/0143517),  as applied to claim 3 above, and further in view of Murillo, JR. et al. US (2014/0136633). 

Regarding Claims 5, 15, and 25 the combination of Gould in view of Shim discloses the method, computing device, and non-transitory processor-readable storage medium of claims 3, 13, and 23 further comprising: transmitting, by the processor to other nodes in the mesh network, an updated trigger list (Gould, see Para’s [0170-0171] i.e., present a first user-selectable list of corresponding addressable HA devices 31a-31n) in response to downloading the application logic associated with the detected trigger, (Gould, see Para’s [0139] i.e., When a new addressable device 31a-31n is detected by the home device 32 or the hub device 34, for example, new software for supporting the newly detectable addressable device may be downloaded

The combination of Gould in view of Shim does not disclose transmitting, by the processor to other nodes in the mesh network, the updated trigger list. However the claim feature would be rendered obvious in view of Murillo, JR. et al. US (2014/0136633).

Murillo, JR discloses transmitting, by a processor to other nodes in a mesh network, an updated trigger list (see Para’s [0025-0026] [0028] i.e., transmit updated trusted lists to the other devices, [0042] i.e., The communication unit 320 also broadcasts updated trusted lists to the other devices in the network & [0044])

Murillo, JR suggests the list stores a list of trusted devices associated with a triggered network event (see Para’s [0025-0026]).

.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461